In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Nassau County (Marks, J.), dated March 25, 2008, which granted an adjournment in contemplation of dismissal of the underlying juvenile delinquency proceeding.
*1068Ordered that the appeal from the order is dismissed, without costs or disbursements.
The order appealed from is not appealable as of right (see Family Ct Act § 365.1 [1]; Matter of Edwin L., 88 NY2d 593, 600-601 [1996]; Matter of Jeffrey M., 62 AD2d 858, 860 [1978]), and we decline to grant leave to appeal (see Matter of Toniqua A., 7 AD3d 792, 793 [2004]). Mastro, J.P., Balkin, Dickerson and Belen, JJ., concur.